DETAILED ACTION
1.	This office action is a response to an application filed on 12/18/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 4, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZENG et al (US 2017/0339109 A1) in view of Natu et al (US 2017/0093794 A1) in view of Bogineni et al (US 2019/0335002 A1).

Regarding claim 1, ZENG et al discloses a method (paragraph [0001]; a method for controlling transmission security of an industrial communication flow based on an SDN architecture), comprising: receiving one or more data packets at a smart network switching system operating software- defined networking (paragraph [0009]; receiving an industrial communication data flow sent from industrial control terminal, an SDN switch parses a data packet);
analyzing the one or more data packets (paragraph [0010]; SDN switch check whether a security control identifier of a corresponding matched entry of the flow table is 1, send a flow ID, an industrial communication type and application layer information in the data packet to a management controller if the security control identifier is 1 to request to detect communication content, go to step 4, SDN executes operation according to actions in the flow table if the security control id is 0)
based on the analysis, determining whether the one or more data packets are authorized data packets (paragraph [0012]; step 4 the flow security control module performs in depth parsing on the application layer information in the data packet according to communication protocols, matches the parsing result with industrial rule policy in the rule policy database, and sends the result to SDN switch if the matching is successful or if matching is not successful)
ZENG does not explicitly disclose forwarding a data packet of the one or more data packets to a destination device within a data plane of the software-defined networking upon determining that the data packet is an authorized data packet.
Natu discloses forwarding a data packet of the one or more data packets to a destination device within a data plane of the software-defined networking upon determining that the data packet is an authorized data packet.(Fig.5; 386, paragraph [0059]; last 5 lines, determine whether the data packet includes a valid source address, for forwarding, paragraph [0057]; if the source address matches an address within cache, forwarding engine of data plane forward the packet into the destination, forward the data packet to a destination; claim 20; last line 6; forwarding the packet into the VPLS if the source address is a valid address associated with one of the customer device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane and control plane, analyzing packets are authorized packets of ZENG with the method analyzing packet, forwarding packet within data plane if the packet is valid of Natu in order to enhance security taught by Natu.
ZENG in view of Natu does not explicitly disclose analyzing the one or more data packet at a protocol level within a control plane.
BOGINENI discloses analyzing the one or more data packet at a protocol level within a control plane.(paragraph [0022] and [0023]; control plane analyze the flow of data packet by analyzing properties associated with the flow, control plane analyze header of packets in the flow to determine source IP address, destination IP address, protocol identifier to determine type of applications such as the flow is associated with an application, if one or more packets in the flow are associated with video streaming application, to identify patterns in portion of packets in the flow via deep packet inspection, the specification of the application in paragraph [0033] in lines 7-9 discloses determine whether the data packets are authorized at protocol level may includes comparing data packets against sets of known applications, their corresponding packet stream patterns via deep packet inspection; control plane analyze the flow of data packet by analyzing properties associated with the flow)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG with the method analyzing packet, forwarding packet within data plane if the packet is valid of Natu with the method disclosing analyzing data packets with control plane determine whether data packets are authorized at a protocol level of BOGINENI in order to improve wireless communication taught by BOGINENI.

Regarding claim 2, ZENG in view of Natu and BOGINENI discloses the method of claim 1, wherein analyzing the one or more data packets comprises performing a deep packet inspection at the protocol level of the one or more data packets.(BOGINENI; paragraph [0022] and [0023]; control plane analyze the flow of data packet by analyzing properties associated with the flow, control plane analyze header of packets in the flow to determine source IP address, destination IP address, protocol identifier to determine type of applications such as the flow is associated with an application, if one or more packets in the flow are associated with video streaming application, to identify patterns in portion of packets in the flow via deep packet inspection, the specification of the application in paragraph [0033] in lines 7-9 discloses determine whether the data packets are authorized at protocol level may include comparing data packets against sets of known applications, their corresponding packet stream patterns via deep packet inspection).

Regarding claim 4, ZENG in view of Natu and BOGINENI discloses the method ofperforming a deep packet inspection (ZENG; paragraph [0005]; deep packet parsing) comprises: comparing protocols of the one or more data packets to one or more tables (ZENG; paragraph [0054]; after receiving the data packet, matches same with a flow table thereof entry by entry, and determine if the packet header information is matched with a certain entry, paragraph [0055]; after receiving the data packet of the flow1, searches in rules policy database through an industrial communication protocol in the data packet, determines the industrial communication protocol in the data packet are matched with M1-SIP, S1-DIP and Modbus/TCP in the Rule 1 respectively, it is obvious that if there are plurality of data packets, comparing protocols of data packets to the table) to determine whether the one or more data packets are authorized data packets (ZENG; paragraph [0025]; rule policy database includes industrial communication protocol type, key field information content specified by a protocol specification, paragraph [0012]; parse the data packet, the parsing result of the data packet is matched with rule policy database which includes industrial protocol type, key field information content specified by a protocol specification)

Regarding claim 6, ZENG in view of Natu and BOGINENI discloses the method of further comprising, upon determining that a data packet of the one or more data packets is an unauthorized data packet, not forwarding the data packet to a destination device (Natu; paragraph [0059]; determine that data packet is not authorized for invalid source address, discard the packet; paragraph [0040]; if the source is invalid, drop the packet) and logging the data packet as a network violation. (Natu; paragraph [0040]; last 5 lines; if the source address is invalid, put the address in the blacklist)

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 1 as the non-transitory computer readable medium of the method claim 1.

6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ZENG et al (US 2017/0339109 A1) in view of Natu et al (US 2017/0093794 A1) in view of Bogineni et al (US 2019/0335002 A1) and RIEDL et al (US 2019/0250899 A1).

Regarding claim 3, ZENG in view of Natu, Bogineni discloses the method of claim 2, wherein performing a deep packet inspection (ZENG; paragraph [0005]; deep packet parsing) comprises: analyzing the one or more data packets; and determining whether the one or more data packets are authorized data packets. (ZENG; paragraph [0012]; analyzing the data packet with in depth parsing, determine the parsing result match with the policy in the policy database)
ZENG in view of Natu and Bogineni does not explicitly disclose determine byte by byte in analyzing packet.
RIEDL discloses determine byte by byte in analyzing packet. (paragraph [0286]; analyzing packet by comparing bytes with bytes)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determine data packets are authorized or unauthorized of ZENG in view of Natu and BOGINENI with the method analyzing packet byte by byte of RIEDL in order to report information related to safety taught by RIEDL.

7.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ZENG et al (US 2017/0339109 A1) in view of Natu et al (US 2017/0093794 A1), Bogineni et al (US 2019/0335002 A1) and Sazawa et al (US 2018/0241700 A1).

Regarding claim 5, ZENG in view of Natu and BOGINENI discloses The method ofdetermining whether the one or more data packets are authorized data packets may include determining whether the data packet is an unauthorized data packet (ZENG; paragraph [0012]; determine if matching is successful or whether data packet is authorized or unauthorized; Natu; paragraph [0059]; determine whether data packet includes valid source address or invalid source address)
However, ZENG in view of Natu and BOGINENI does not explicitly disclose data packet includes unauthorized command.
Sazawa discloses data packet includes unauthorized command. (paragraph [0128]; packet includes invalid command)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determine data packets are authorized or unauthorized of ZENG in view of Natu and BOGINENI with the method determine data packet includes unauthorized command of Sazawa in order to improve data transfer in WAN taught by Sazawa.

8.	Claim(s) 7,8, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZENG et al (US 2017/0339109 A1) in view of Natu et al (US 2017/0093794 A1) in view of Bogineni et al (US 2019/0335002 A1) and Kemp et al (US 10693891 B2).

Regarding claim 7, ZENG in view of Natu and BOGINENI discloses the method of 
Kemp disclose providing information related to the analysis of the one or more data packets to an out-of-band monitoring and control system for display to a user. (Column 19; lines 50-67 and column 20; lines 1-5; providing information related to analysis of message which data packets to the system to the administrator using dashboard)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of Natu and BOGINNENI with the method disclosing providing data to the user to analyze data packet of Kemp in order to prevent malware/virus attacks taught by Kemp.

Regarding claim 8, ZENG in view of Natu and BOGINENI discloses the method of determining whether the one or more data packets are authorized data packets comprises: (ZENG; paragraph [0012])(Natu; paragraph [0059])
ZENG in view of Natu and BOGINENI does not disclose providing information related to the analysis of the one or more data packets to an out-of-band monitoring and control system for display to a user; and receiving a response communication from the out-of-band monitoring and control system indicating whether the one or more data packets are authorized data packets.
Kemp discloses providing information related to the analysis of the one or more data packets to an out-of-band monitoring and control system for display to a user (Column 19; lines 50-67 and column 20; lines 1-5; providing information related to analysis of message which data packets to the system to the administrator using dashboard); and receiving a response communication from the out-of-band monitoring and control system indicating whether the one or more data packets are authorized data packets (Column 19; lines 50-67 and column 20; lines 1-5; receives response from administrator of system indicating that the message includes packets are authorized to be forwarded to the destination; Column10; lines 1-7; message includes data packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of Natu and BOGINNENI with the method disclosing providing data to the user to analyze data packet of Kemp in order to prevent malware/virus attacks taught by Kemp.

Regarding claim 12, ZENG in view of BOGINNENI and Kemp discloses the traffic control system of ZENG; Fig.1; paragraph [0001]; controlling transmission security of an industrial communication flow based on an SDN architecture which includes data plane, control plane, terminal plane) , in response to receiving a response communication indicating that the one or more data packets are unauthorized data packets, not forwarding the one or more data packets to a destination device (Kemp; Column 22; lines 1-20; if the response indicates that the packets are not authorized, quarantine the packets; Column 10; lines 1-7; data packets) 
ZENG in view of BOGINNENI and Kemp does not explicitly disclose logging the one or more data packets as a network violation.
Natu discloses logging the one or more data packets as a network violation. (Natu; paragraph [0040]; last 5 lines; if the source address is invalid, put the address in the blacklist)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINNENI in view of Kemp with the method of Natu analyzing data packet is not authorized, put the address in the blacklist in order to automatically dropped the subsequent packets with same address taught by Natu.

Regarding claim 13, ZENG in view of BOGINNENI in view of Kemp discloses the traffic control system of the software-defined networking system further comprises instructions, that when executed by the at least one processor, cause the software-defined networking system to determine whether the one or more data packets is authorized to communicate on an industrial control system. (ZENG; paragraph [0009]-[0012]; determine packets are authorized by analyzing parsing result, matches policy with database)
ZENG in view of BOGINNENI in view of Kemp does not explicitly disclose determine a source device of the one or more data packets is authorized to communicate.
Natu discloses determine a source device of the one or more data packets is authorized to communicate. (paragraph [0037]; determine whether source MAC address of the sending subscriber device (i.e. source device) match the address of the table and forward the packet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINNENI in view of Kemp with the method of Natu analyzing data packet is authorized, in order to improve security in communication taught by Natu.

Regarding claim 14, ZENG in view of BOGINNENI in view of Kemp discloses the traffic control system of the software-defined networking system further comprises instructions, that when executed by the at least one processor, cause the software-defined networking system (ZENG; Fig.1; paragraph [0001]) to determine whether the one or more data packets is authorized. (ZENG; paragraph [0012])
ZENG in view of BOGINNENI in view of Kemp does not explicitly disclose to determine whether a port through which the one or more data packets were received is authorized to receive traffic.
Natu disclose to determine whether a port through which the one or more data packets were received is authorized to receive traffic. (paragraph [0037]; determine whether source MAC address (i.e. a port) of the sending subscriber device match the address of the table and forward the packet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINNENI in view of Kemp with the method of Natu analyzing data packet is authorized, in order to improve security in communication taught by Natu.

9.	Claim(s) 9, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ZENG et al (US 2017/0339109 A1) in view of Bogineni et al (US 2019/0335002 A1) and Kemp et al (US 10693891 B2).

Regarding claim 9, ZENG discloses a traffic control system (Fig.1), comprising:
a smart network switching system comprising a software-defined networking system, the software-defined networking system (Fig.1; paragraph [0001]; controlling transmission security of an industrial communication flow using SDN architecture) comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions
thereon that, when executed by the at least one processor, cause the software- defined networking system (Fig.1; SDN switch which includes processor memory and instruction execution by processor) to: receive one or more data packets (paragraph [0009]; SDN receives data packet from industrial control terminal); and analyze the one or more data packets of the software-defined networking system (paragraph [0010]; SDN switch check whether a security control identifier of a corresponding to matched entry of the flow table is 1, sends routing information to management controller) ; and an out-of-band monitoring and control system  in communication with the smart network switching system (Fig.1; management controller (i.e. out-of-band monitoring and control system) is communication with SDN switch)  and comprising:
at least one additional processor (Fig.1; management controller has processor); and
at least one additional non-transitory computer-readable storage medium storing
instructions thereon that, when executed by the at least one additional processor,
cause the monitoring and control system (Fig.1; management controller has memory includes instructions executed by the processor of the controller) to:
receive information related to the analysis of the one or more data packets performed by the network switch (paragraph [0009]; SDN switch parses data packet, matches with flow table stored therein entry by entry, paragraph [0010]; SDN switch checks whether a security control identifier of a corresponding matched entry of the flow table is 1, sending flow ID, an industrial communication protocol type and application layer information in the data packet to the management controller, therefore management controller receives analysis of data packet performed by the SDN switch);
ZENG does not explicitly disclose analyze the one or more data packets at a protocol level within a control plane.
BOGINENI discloses analyzing the one or more data packet at a protocol level within a control plane.(paragraph [0022] and [0023]; control plane analyze the flow of data packet by analyzing properties associated with the flow, control plane analyze header of packets in the flow to determine source IP address, destination IP address, protocol identifier to determine type of applications such as the flow is associated with an application, if one or more packets in the flow are associated with video streaming application, to identify patterns in portion of packets in the flow via deep packet inspection, the specification of the application in paragraph [0033] in lines 7-9 discloses determine whether the data packets are authorized at protocol level may includes comparing data packets against sets of known applications, their corresponding packet stream patterns via deep packet inspection; control plane analyze the flow of data packet by analyzing properties associated with the flow)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of the embodiments of ZENG with the method disclosing analyzing data packets with control plane determine whether data packets are authorized at a protocol level of BOGINENI in order to improve wireless communication taught by BOGINENI.
ZENG in view of BOGINENI does not explicitly disclose display the information within a graphical user interface for display to a user;
receive a user interaction indicating whether the one or more data packets are authorized data packets; and
provide a response communication to the system indicating whether the one or more data packets are authorized data packets.
Kemp discloses display the information within a graphical user interface for display to a user (Column 19; lines 23-30; presenting information in graphical user interface on a display of the system, Column 22; lines 1-5; presenting information via the GUI to allow the user to review)
receiving user interaction indicating whether the one or more data packets are authorized data packets (Column 22; lines 1-10; The button of GUI provides the user to interact with the payload button to send a response to authorize or unauthorize data packet), provides a response communication to the system indicating whether the one or more data packets are authorized data packets (Column 19; lines 50-67 and column 20; lines 1-5; receives response from administrator of system indicating that the message includes packets are authorized to be forwarded to the destination; Column10; lines 1-7; message includes data packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINNENI with the method disclosing providing data to the user to analyze data packet of Kemp in order to prevent malware/virus attacks taught by Kemp.

Regarding claim 10, The method of claim 1, claim 10 is rejected for the same reason as set forth in claim 2.


Regarding claim 11, ZENG in view of BOGINNENI and Kemp discloses the traffic control system of the software-defined networking system further comprises instructions, that when executed by the at least one processor, cause the software-defined networking system (ZENG; Fig.1; paragraph [0001]; controlling transmission security of an industrial communication flow based on an SDN architecture which includes data plane, control plane, terminal plane) to,
in response to receiving a response communication indicating that the one or more data packets is an authorized data packet, forwarding the one or more data packets to a destination device.( Kemp; Column 22; lines 1-17; based on receiving response from administrator, the system determines the packets are authorized and forward to the destination device; column 10; liens 1-7; one or more data packets)

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 7 of the non-transitory computer readable medium of the method claim 7.

Regarding claim 20, ZENG in view of BOGINNENI discloses the non-transitory computer readable medium of claim 19, further comprising instructions that, when executed by the at least one processor, cause the at least one processor (Fig.1; SDN switch which includes processor memory and instruction execution by processor),  
ZENG in view of BOGINNENI does not explicitly disclose in response to receiving a response communication from the out-of-band monitoring and control system authorizing the one or more data packets, forwarding the one or more data packets to a destination device
Kemp discloses in response to receiving a response communication from the out-of-band monitoring and control system authorizing the one or more data packets, forwarding the one or more data packets to a destination device (Kemp; Column 22; lines 1-17; based on receiving response from administrator, the system determines the packets are authorized and forward to the destination device; column 10; liens 1-7; one or more data packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINNENI with the method disclosing providing data to the user to analyze data packet of Kemp in order to prevent malware/virus attacks taught by Kemp.

10.	Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ZENG et al (US 2017/0339109 A1) in view of Bogineni et al (US 2019/0335002 A1)

Regarding claim 15, ZENG discloses a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause the at least one processor (Fig.1; SDN switch which includes processor memory and instruction execution by processor ) to perform steps comprising: receive one or more data packets at a network switch (paragraph [0009]; receiving an industrial communication data flow sent from industrial control terminal, an SDN switch parses a data packet); analyze the one or more data packets via software-defined networking (paragraph [0010]; SDN switch check whether a security control identifier of a corresponding matched entry of the flow table is 1, send a flow ID, an industrial communication type and application layer information in the data packet to a management controller if the security control identifier is 1 to request to detect communication content, go to step 4, SDN executes operation according to actions in the flow table if the security control id is 0)
determine whether the one or more data packets are authorized data packets. (paragraph [0012]; step 4 the flow security control module performs in depth parsing on the application layer information in the data packet according to communication protocols, matches the parsing result with industrial rule policy in the rule policy database, and sends the result to SDN switch if the matching is successful or if matching is not successful)
ZENG does not explicitly disclose analyze the one or more data packets at a protocol level via software-defined networking; 
BOGINENI discloses analyzing the one or more data packet at a protocol level via software-defined networking.(paragraph [0022] and [0023]; control plane analyze the flow of data packet by analyzing properties associated with the flow, control plane analyze header of packets in the flow to determine source IP address, destination IP address, protocol identifier to determine type of applications such as the flow is associated with an application, if one or more packets in the flow are associated with video streaming application, to identify patterns in portion of packets in the flow via deep packet inspection, the specification of the application in paragraph [0033] in lines 7-9 discloses determine whether the data packets are authorized at protocol level may include comparing data packets against sets of known applications, their corresponding packet stream patterns via deep packet inspection; control plane analyze the flow of data packet by analyzing properties associated with the flow)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG with the method disclosing analyzing data packets with control plane determine whether data packets are authorized at a protocol level of BOGINENI in order to improve wireless communication taught by BOGINENI.

Regarding claim 17, ZENG in view of BOGINENI discloses the non-transitory computer readable medium of wherein analyzing the one or more data packets at a protocol level (BOGINENI; paragraph [0022] and [0023]; control plane analyze the flow of data packet by analyzing properties associated with the flow, control plane analyze header of packets in the flow to determine source IP address, destination IP address, protocol identifier to determine type of applications such as the flow is associated with an application, if one or more packets in the flow are associated with video streaming application, to identify patterns in portion of packets in the flow via deep packet inspection, the specification of the application in paragraph [0033] in lines 7-9 discloses determine whether the data packets are authorized at protocol level may include comparing data packets against sets of known applications, their corresponding packet stream patterns via deep packet inspection; control plane analyze the flow of data packet by analyzing properties associated with the flow) comprises: disassembling the one or more data packets (ZENG; paragraph [0012]; parsing the data packet); and comparing the data of the one or more data packets to one or more switching tables.(ZENG; paragraph [0012]; comparing or matching data of data packet to the database)


11. 	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ZENG et al (US 2017/0339109 A1) in view of Natu et al (US 2017/0093794 A1) in view of Bogineni et al (US 2019/0335002 A1) and C H et al (US 2021/0144091 A1).

Regarding claim 18, ZENG in view of Natu and BOGINENI discloses the non-transitory computer readable medium of  to ((ZENG; Fig.1): ZENG in view of BOGINENI does not explicitly discloses upon determining that the one or more data packets are unauthorized, put the one or more data packets to a table; and logging the one or more data packets as a network violation.
Natu discloses upon determining that the one or more data packets are unauthorized, put the one or more data packets to a table; and logging the one or more data packets as a network violation.(paragraph [0040]; if the packet is not unauthorized such as invalid source address and put the address on the table and record as blacklist)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of BOGINENI with the method Natu in order to record blacklist for data packet such that subsequent packet having same address are dropped taught by Natu.
ZENG in view of Natu and BOGINENI does not explicitly disclose forward data packet to a table. 
CH discloses forward data packet to a table. (abstract; forward data packet to the table)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing a smart network switching system operating SDN with data plane monitoring and control plane, analyzing packets are authorized packets of ZENG in view of Natu and BOGINENI with the method of CH in order to trace dropped packet and reduce channel utilization taught by CH.

Conclusion
12.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Mehmedagic et al. (US 2021/0029029 A1) which discloses industrial software defined networking architecture for deployment in SDN automation which includes deep packet inspection, SDN with control plane and data plane.
K et al. (US 2019/0173778 A1) which discloses SDN with deep packet inspection at OSI layers.

13.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452